DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. No. JP2021-086307, filed on 5/21/21.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/23/21 and 3/15/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because claim 1 and abstract are identical.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 7, 9, 11, 13, 15 and 18 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Omoto (US 5608506, provided by applicant, hereinafter Omoto).

Regarding to claim 1, Omoto discloses a sheet electrical resistance measuring device (figs. 1-3 and abstract) comprising: 
a housing having a gap for receiving a sheet therein (figs. 1-3 show a paper being fed between 7a and 7b which indicates that there is a housing for the apparatus and there is a gap between 7a-7b); 
a sheet pulling member (col. 3 lines 53-55 discloses a pinch conveyance roller 7) that is disposed in the housing and pulls the sheet inserted into the gap (gap between 7a and 7b); 
a stopper that is disposed in the housing and causes the sheet pulling member to stop pulling the sheet (col. 3 lines 58-58 discloses the pinch conveyance rollers 7 temporarily stop when the leading edge of the transfer sheet P comes into contact with the register roller 8 and col. 4 lines 20-25); and 
a pair of electrodes that is disposed in the housing and measures electrical resistance of the sheet which is stopped and brought into contact with the pair of electrodes (figs. 1-3 show electrodes 7a and 7b for measure resistance of the paper sheet).

Regarding to claim 3, Omoto discloses the sheet electrical resistance measuring device according to Claim 1, wherein the stopper causes the sheet pulling member to stop pulling the sheet, based on a result of detecting a leading end of the sheet inserted into the gap (col. 3 lines 58-58 discloses the pinch conveyance rollers 7 temporarily stop when the leading edge of the transfer sheet P comes into contact with the register roller 8 and col. 4 lines 20-25).

Regarding to claim 5, Omoto discloses the sheet electrical resistance measuring device according to Claim 3, wherein the stopper causes the sheet pulling member to stop pulling the sheet in response to detecting that the leading end of the sheet is fed from the sheet pulling member to a rear side of the housing (col. 2 lines 48-63 of Omoto. Fig. 1 shows the stopper 8 at the rear side with respect to the paper tray).

Regarding to claim 7, Omoto discloses the sheet electrical resistance measuring device according to Claim 1, wherein the sheet pulling member includes a pair of rotators that sandwiches both surfaces of the sheet (figs 1-3 show 7a and 7b).

Regarding to claim 9, Omoto discloses the sheet electrical resistance measuring device according to Claim 3, wherein the sheet pulling member includes a pair of rotators that sandwiches both surfaces of the sheet (figs 1-3 show 7a and 7b).

Regarding to claim 11, Omoto discloses the sheet electrical resistance measuring device according to Claim 5, wherein the sheet pulling member includes a pair of rotators that sandwiches both surfaces of the sheet (figs 1-3 show 7a and 7b).

Regarding to claim 13, Omoto discloses the sheet electrical resistance measuring device according to Claim 1, wherein: the sheet pulling member includes a pair of rotators that sandwiches both surfaces of the sheet (figs 1-3 show 7a and 7b); and the stopper causes the pair of rotators to stop rotating, based on a result of detecting a rotation load of the pair of rotators (fig. 1 shows the stopper 8 to stop the rotators as the sheet being measure by roller 7a and 7b).

Regarding to claim 15, Omoto discloses the sheet electrical resistance measuring device according to Claim 7, wherein: a rotator (fig. 1[7]) forming the pair of rotators (fig. 1[7a and 7b]) and a rotator forming the pair of rotators are disposed to be spaced apart in a direction of rotating shafts of the rotators (fig. 1 shows 7a and 7b included shafts and spaced apart to form a gap for the paper therebetween) or in a pulling direction of the sheet pulling member; and the rotators spaced apart from each other also serve as the pair of electrodes (fig. 1 shows 7a and 7b as electrodes).

Regarding to claim 18, Omoto discloses the sheet electrical resistance measuring device according to Claim 7, wherein the rotators are rotating rollers (see figs. 1-3).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4, 6, 8, 10, 12, 14, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omoto as applied to claim 1 above, and further in view of Suzuki (US 20140186059, hereinafter Suzuki).

Regarding to claim 2, Omoto discloses the sheet electrical resistance measuring device according to Claim 1, except further comprising: a starter that is disposed in the housing and that detects the sheet inserted into the gap and causes the sheet pulling member to start pulling the sheet.
Fig. 1. abstract and paragraph 0007 of Suzuki discloses a sheet conveying apparatus included a sensor configured to output a signal dependent on whether the sheet exists at a specific position on the sheet conveyance path, and a control device configured to, when it is determined that a particular condition is satisfied before it is determined that the sheet exists at the specific position, control the conveying unit to convey the sheet, which is being conveyed in the conveying path, until when it is determined that the sheet exists at the specific position, and control the conveying unit to stop conveying the sheet when it is determined that the sheet exists at the specific position.
Therefore, at the time before the effective filing date, it would be obvious to a POSITA to incorporate the system of Suzuki into the system of Omoto in order to reduce a possibility that the left sheet is overlooked at resumption of the sheet conveyance.

Regarding to claim 4, Omoto in view of Suzuki discloses the sheet electrical resistance measuring device according to Claim 2, wherein the stopper causes the sheet pulling member to stop pulling the sheet, based on a result of detecting a leading end of the sheet inserted into the gap (col. 2 lines 48-63 of Omoto).

Regarding to claim 6, Omoto in view of Suzuki discloses the sheet electrical resistance measuring device according to Claim 4, wherein the stopper causes the sheet pulling member to stop pulling the sheet in response to detecting that the leading end of the sheet is fed from the sheet pulling member to a rear side of the housing (col. 2 lines 48-63 of Omoto. Fig. 1 shows the stopper 8 at the rear side with respect to the paper tray).

Regarding to claim 8, Omoto in view of Suzuki discloses the sheet electrical resistance measuring device according to Claim 2, wherein the sheet pulling member includes a pair of rotators that sandwiches both surfaces of the sheet (figs 1-3 show 7a and 7b).

Regarding to claim 10, Omoto in view of Suzuki discloses the sheet electrical resistance measuring device according to Claim 4, wherein the sheet pulling member includes a pair of rotators that sandwiches both surfaces of the sheet (figs 1-3 show 7a and 7b).

Regarding to claim 12, Omoto in view of Suzuki discloses the sheet electrical resistance measuring device according to Claim 6, wherein the sheet pulling member includes a pair of rotators that sandwiches both surfaces of the sheet (figs 1-3 show 7a and 7b).

Regarding to claim 14, Omoto in view of Suzuki discloses the sheet electrical resistance measuring device according to Claim 2, wherein: the sheet pulling member includes a pair of rotators that sandwiches both surfaces of the sheet (figs 1-3 show 7a and 7b); and the stopper causes the pair of rotators to stop rotating, based on a result of detecting a rotation load of the pair of rotators (fig. 1 shows the stopper 8 to stop the rotators as the sheet being measure by roller 7a and 7b).

Regarding to claim 16, Omoto in view of Suzuki discloses the sheet electrical resistance measuring device according to Claim 8, wherein: a rotator (fig. 1[7]) forming the pair of rotators (fig. 1[7a and 7b]) and a rotator forming the pair of rotators are disposed to be spaced apart in a direction of rotating shafts of the rotators (fig. 1 shows 7a and 7b included shafts and spaced apart to form a gap for the paper therebetween) or in a pulling direction of the sheet pulling member; and the rotators spaced apart from each other also serve as the pair of electrodes (fig. 1 shows 7a and 7b as electrodes).

Regarding to claim 17, Omoto in view of Suzuki discloses the sheet electrical resistance measuring device according to Claim 9, wherein: a rotator (fig. 1[7]) forming the pair of rotators (fig. 1[7a and 7b]) and a rotator forming the pair of rotators are disposed to be spaced apart in a direction of rotating shafts of the rotators (fig. 1 shows 7a and 7b included shafts and spaced apart to form a gap for the paper therebetween) or in a pulling direction of the sheet pulling member; and the rotators spaced apart from each other also serve as the pair of electrodes (fig. 1 shows 7a and 7b as electrodes).

Regarding to claim 20, Omoto discloses the sheet electrical resistance measuring device according to Claim 7, wherein one rotator (fig. 1[7]) forming the pair of rotators (fig. 1[7a,b]) is a rotating roller, and the other rotator (fig. 1[8]) forming the pair of rotators (fig. 1[8] has a pair of rotator)  is a rotating belt stretched on a plurality of rollers (there would be necessitated that there are belts for the rotors in order to convey the paper).
Even if Omoto does not disclose a rotating belt stretched on a plurality of rollers.
 Suzuki discloses a printer where the sheet being conveyed to the processing area by belt 7 stretched on a plurality of rotators and belts.
Therefore, at the time before the effective filing date, it would be obvious to a POSITA to include a belt stretched on rotators in order to convey the paper.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omoto as applied to claim 7 above, and further in view of Miura et al. (US 20150260805, hereinafter Miura).

Regarding to claim 19, Omoto discloses the sheet electrical resistance measuring device according to Claim 7, wherein the rotators are rotating belts stretched on a plurality of rollers (there would be necessitated that there are belts for the rotors in order to convey the paper).
Even if Omoto does not disclose wherein the rotators are rotating belts stretched on a plurality of rollers.
 Miura discloses a sheet inspection device where the sheet being conveyed to the inspection area by rotators and belts.
Therefore, at the time before the effective filing date, it would be obvious to a POSITA to include rotating belts stretch on rotators in order to convey the paper.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818. The examiner can normally be reached M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON T LE/Primary Examiner, Art Unit 2863